Citation Nr: 1738092	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  15-44 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right hip disorder (formerly adjudicated as recurrent bursitis of the right hip).

2.  Whether new and material evidence has been received to reopen service connection for a low back disorder (formerly adjudicated as residuals of lumbar strain and degenerative disc disease of the lumbar spine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from March 1960 to June 1970, and from May 1974 to May 1988.  He is in receipt of the Combat Action Ribbon.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of service connection for a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served as a diver for approximately 20 years during active naval service.

2.  In June 2004, the RO denied service connection for a right hip disorder, on the bases that, although there was treatment for recurrent bursitis right hip during service, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by the evidence following service.  This is the last final denial on this issue.

3.  Evidence received since the June 2004 rating decision relates to previously unestablished fact of a potential nexus between service and the currently diagnosed right hip disorder.  

4.  In June 2004, the RO found that new and material evidence had not been received to reopen service connection for a low back disorder on the bases that no evidence had been received showing that the lumbar spine disability was related to the in-service back pain.  This is the last final denial on this issue.

5.  Evidence received since the June 2004 rating decision relates to previously unestablished fact of a nexus between service and the currently diagnosed low back disorder.  

6.  The Veteran received treatment for a back injury (i.e., low back strain) and recurrent low back pain during service; symptoms of back pain recurred after service.   

7.  The current low back disorder is causally related to service.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying service connection for a right hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for a right hip disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The June 2004 rating decision determining that new and material evidence had not been received to reopen service connection for a low back disorder is final.  
38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

5.  Resolving reasonable doubt in favor of the Veteran, a low back disorder, diagnosed as lumbar degenerative disc disease with lumbar stenosis, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Right Hip and Low Back

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In the June 2004 rating decision, the RO denied service connection for a right hip disorder, on the bases that, although there was a record of treatment in service for recurrent bursitis of the right hip, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by the evidence following service.  Also, the RO determined that new and material evidence had not been received to reopen service connection for a low back disorder, on the bases that no evidence had been received showing that the lumbar spine disability was related to service.  

In June 2004, he was notified of that rating decision and provided notice of his procedural and appellate rights.  He did not appeal the June 2004 rating decision within one year of that notice, and no additional evidence was received within one year of that notice; therefore, the June rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  
  
The evidence received since the June 2004 rating decision is new and material evidence and is sufficient to reopen service connection for a right hip disorder.  The July 2007 VA Training Letter (07-04) addressing the medical consequences of diving reads that arthritis can result from compression arthralgia (i.e., a condition of painful joints due to increased external pressure) and explains that rapid compression may result from interference with joint lubrication and may affect joint function potentially leading to arthritis, especially after repeated dives.  Notably, the Veteran served as a diver for approximately 20 years during his naval service and has a current diagnosis of osteoarthritis of the right hip.  See, e.g., December 2016 VA primary care note (including osteoarthritis of the right hip on the problem list).       

Further, the evidence received since the June 2004 rating decision is new and material evidence and is sufficient to reopen service connection for a low back disorder.  The Veteran submitted an April 2017 treatment record from a private orthopedic spine specialist that included the medical opinion that there was a greater than 51 percent probability that the current low back disorder was caused by service.  Also, in a separate April 2017 Nexus Statement submitted by the Veteran, the same private orthopedic spine specialist opined that there was a greater than 50 percent probability that the currently diagnosed multilevel degenerative disc disease of the lumbar spine with stenosis was related to the military occupation of deep sea diver and the length of time that he served as a diver.  

The July 2007 VA Training Letter addressing the medical consequences of diving and the April 2017 private treatment record and medical opinion linking the current low back disorder to service are new to the record, address the ground of the prior denials, are presumed credible for the limited purpose of reopening the claims, and raise a reasonable possibility of substantiating the claims.  For these reasons, new and material evidence has been received to reopen service connection for a right hip disorder and low back disorder.  The Board will now consider service connection for a low back disorder on the merits.

Service Connection for a Low Back Disorder

The Veteran contends that the current low back disorder is the result of trauma caused by repeated deep sea dives over a long period while serving as a diver in the U.S. Navy.  He seeks service connection on this basis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

The Veteran is currently diagnosed with lumbar degenerative disc disease with stenosis.  The diagnosis is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

After review of the record, the evidence shows that the Veteran sustained a back injury and experienced recurrent back pain thereafter during service.  At the June 1970 service separation examination, he reported a prior low back injury in 1961 (i.e., during service) and occasional low back pain.  When he received treatment for back strain in June 1983, the service medical provider then noted that the Veteran was a 40 year old diver and diagnosed musculoskeletal pain.  See November 1985 service treatment record (noting that he had then served as a diver for 18 years).  Approximately two years later in August 1985, he reported recurrent mid-right low back pain of several years duration and usually self-limiting, which was diagnosed acute low back strain.  

Approximately two months before service retirement, on the March 1988 service dental health questionnaire completed, the Veteran identified his occupation as diver and answered "Yes" when asked if he then had or had ever head painful joints and arthritis.  On the March 1988 service Report of Medical History, he wrote that he had mild to severe back pain, among other medical problems, when asked to describe his present health.  He also checked "Yes" when asked if he had recurrent back pain.  

After service separation, the Veteran continued to complain of recurrent low back pain.  See, e.g., March 1989 VA examination (diagnosing recurrent low back pain although X-rays of the lumbar spine showed no abnormalities).

In an April 2017 private treatment record, a private orthopedic physician opined that it was more than likely that the current lumbar spine disorder was the result of service.  In support of the medical opinion, the physician explained that the Veteran reported service as a deep sea diver while in service and described the general activities that he had to perform while in service, and that there was information suggesting an increased risk of multiple medical conditions as a result of the activities as a deep sea diver.  

The private orthopedic physician wrote that he believed that the general activities of a deep sea diver, including heavy lifting, twisting, and bending, put the Veteran at increased risk for chronic degenerative changes of the lumbar spine.  See also April 2017 private nexus statement from the same orthopedic physician (linking the current lumbar spine disability to deep sea diving in service).  There is no competent medical opinion to the contrary of record.

For these reasons, service connection for a low back disorder, diagnosed as lumbar degenerative disc disease and lumbar stenosis, is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

New and material evidence having been received, the application to reopen the service connection claim for a right hip disorder is granted.

New and material evidence having been received, the application to reopen the service connection claim for a low back disorder is granted.

Service connection for a lumbar spine disorder, diagnosed as chronic lumbar degenerative disc disease and lumbar stenosis, is granted.


REMAND

The now reopened issue of service connection for a right hip disorder is remanded for a VA examination with a medical opinion.  The evidence shows in-service (i.e., June 1983) report of recurrent right hip pain with no known injury, an approximate 20-year deep sea diving history during naval service, an increased risk of the development of arthritis with repeated diving, and a current diagnosis of right hip osteoarthritis, bursitis, and tendonitis; however, the evidence currently of record is insufficient to decide the appeal.  

The June 2004 VA medical opinion previously obtained in connection with the prior final denial of the claim is now inadequate because it does not consider the diagnosis of right hip arthritis or the July 2007 VA Training Letter (07-04) discussing the increased risk of developing arthritis as a medical consequence of diving.  In consideration thereof, remand for an examination with a medical opinion is warranted.

Accordingly, the issue of service connection for a right hip disorder is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the nature and etiology of any right hip disorder.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current right hip disorder had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  

When providing the medical opinion, the examiner should discuss the significance of the Veteran's June 1983 report of chronic right hip pain with no known injury, his long diving history in the Navy, the diagnoses of right hip bursitis, tendonitis, and arthritis, and the July 2007 VA Training Letter (07-04) noting an increased risk of the development of arthritis with repeated diving. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.  

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


